Citation Nr: 1136395	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-23 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of cold injury to the right lower extremity prior to September 22, 2008, and an evaluation in excess of 30 percent beginning September 22, 2008.  

3.  Entitlement to an initial evaluation in excess of 10 percent for residuals of cold injury to the left lower extremity prior to September 22, 2008, and an evaluation in excess of 30 percent beginning September 22, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to June 1955.  A document entitled "Correction to Report of Separation from the Armed Forces of the United States" indicates receipt of the combat infantry badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and September 2006 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

During the course of the appeal, in a June 2009 rating decision, the RO increased the evaluation of each the service-connected residuals of cold injury to the right lower extremity and for residuals of cold injury to the left lower extremity from 10 percent to 30 percent, effective on September 22, 2008, respectively.  

In an April 2011 rating decision, the RO awarded service connection for loss of sight in the right eye, claimed as scar in the right eye.  An initial rating of 20 percent was assigned, effective on March 4, 2005.  The Veteran did not file a notice of disagreement (NOD) disagreeing with either the schedular rating or effective date assigned by the RO in the April 2011 rating decision.  Thus, those issues are not presently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim of service connection is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in August 2011.  A transcript of the hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In August 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal was requested on the issues of (a) entitlement to a higher initial evaluation for residuals of cold injury to the right lower extremity, and (b) entitlement to a higher initial evaluation for residuals of cold injury to the left lower extremity.  

2.  The Veteran was exposed to acoustic trauma during service; the lay evidence demonstrates a credible history of continuous hearing impairment since service separation; he is presently diagnosed with a hearing loss disability for VA purposes; and the weight of the competent evidence is in relative equipoise on the question of whether his current hearing loss disability is related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran have been met for the claim of entitlement to a higher initial evaluation for residuals of cold injury to the right lower extremity.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal by the Veteran have been met for the claim of entitlement to a higher initial evaluation for residuals of cold injury to the left lower extremity.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his appeal on the issues of (a) entitlement to a higher initial evaluation for residuals of cold injury to the right lower extremity, and (b) entitlement to a higher initial evaluation for residuals of cold injury to the left lower extremity.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Consequently, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed.


II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on claim of service connection has been accomplished.  

III.  Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley at 157.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Also, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If a veteran's service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  There is also a heightened obligation to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where presumed destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Furthermore, a higher benefit-of-the-doubt standard does not arise in such cases; rather the Board has a heightened duty to consider the benefit-of-the-doubt rule, to assist the claimant in developing his claim, and to explain its decision when the service medical records have been destroyed.  Ussery v. Brown, 8 Vet. App. 64 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Furthermore, where service records were destroyed while in government custody, the legal standard for proving a case of service connection is not lowered, although the Board has an increased obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, where service medical records were destroyed, a veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In the present case, the Board finds that by extending the Veteran the benefit of the doubt, service connection is warranted for bilateral hearing loss, for the following reasons.  

Initially, the Board notes that the Veteran's service treatment records (STRs) were lost in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in July 1973.  Thus, all evidence contemporaneous with service is unavailable.  Nonetheless, the Veteran testified at his August 2011 Board hearing regarding the circumstances of his service.  He explained that he was exposed to noise during service in Korea, where he was on the front lines with his bunk set up next to the field artillery.  He had no hearing protection and first started noticing hearing loss prior to his service separation, in approximately 1953 or 1954.  He had tests during service and could remember being told that he had problems with both ears.  

In addition to his hearing testimony, the Veteran submitted several statements testimonial statements from fellow service members to support his claim.  For instance, one such individual wrote in an October 2006 testimonial statement that their unit's position was near the artillery, and it appeared that the Veteran had hearing trouble.  The remaining statements contain similar assertions.  

The Board finds that this lay evidence is competent and credible evidence of noise exposure during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).

Further, the Veteran's official service department records, including a DD Form 215, show that he participated in combat with the enemy during the Korean Conflict.  Thus, exposure to significant noise is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b).  

Accordingly, in-service noise exposure is conceded, and the remaining question for consideration is whether the currently demonstrated hearing loss disability is related to such in-service noise exposure.

With regard to his post-service symptoms, the Veteran testified at his Board hearing that he first sought treatment the year following his service separation.  He has had ongoing treatment since then, and received hearing aids in the late 1980s.  He indicated that these post-service treatment records are no longer available.  

The Veteran also testified that he worked in the restaurant business after service, which work did not involve exposure to loud noises.  He also had no recreational activities involving exposure to loud noises.  

A friend of Veteran's also testified at the Board hearing.  She explained that she had known the Veteran her entire life and had known him to be hard of hearing as long as she could remember. 

The Board finds that the testimony of the Veteran and his friend are competent and credible evidence of continuous post-service symptomatology.  See Dalton, 21 Vet. App. at 36; Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. 

Although there is no objective evidence of bilateral hearing loss treatment for many years following the Veteran's service separation (until June 2002), such absence of treatment records does not constitute negative evidence weighing against the claim, nor evidence weighing against the credibility of the lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The first pertinent post-service evidence of record consists of a June 2002 VA primary care treatment record, which reflects a history of sensorineural hearing loss with hearing aids.  Clinical evaluation also revealed hearing loss in both ears (an audiological evaluation was not performed at that time, according to the available treatment records).  

Thereafter, at an initial evaluation with the VA audiology clinic in December 2004, the Veteran complained of decreased hearing and understanding for forty years, with a history of noise exposure during service, which he felt had contributed to his hearing problems.  Although audiogram test results were not provided, the assessment was moderate to profound sensorineural hearing loss (SNHL) in each ear across frequencies.  

Subsequent VA treatment records show that the Veteran was fitted for hearing aids in March 2005.  

Finally, the Veteran underwent a VA audiological examination in June 2006.  The VA examiner reviewed the history of the case, including a history of noise exposure during service, in addition to the Veteran's current complaints of difficulty hearing without hearing aids.  The VA examiner then reported audiogram test results as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 60
70
75
85
80
LEFT
55
70
75
80
80

Speech recognition scores were 56 percent right ear and 68 percent left ear.  The audiologist diagnosed moderately severe to severe SNHL in the each ear.  (The VA examiner did not provide an opinion regarding the likely etiology of the Veteran's hearing loss.)  

The Board notes that the June 2006 VA examination results show a hearing loss disability for VA purposes as defined in 38 C.F.R. § 3.385.  

The Board also recognizes that the same VA examiner then issued an addendum in August 2006.  In the addendum, the VA examiner wrote that she could not reach an opinion in the case without resort to mere speculation in light of the fifty-one year time period between the Veteran's service separation and the first post-service audiometric data available.  The VA examiner went on to "speculate[] that the current loss is less than likely a result of military noise exposure based on the information made available for review."  Such a speculative opinion is nonprobative evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  

Significantly, however, the VA examiner also wrote in the August 2006 VA addendum that her speculative opinion could result in a more favorable opinion if the Veteran could provide additional information documenting hearing loss at the time of service separation or within a reasonable time thereafter.  Because the Board, for the reasons explained herein above, finds that the Veteran's own assertions are competent and credible evidence of hearing loss at the time of service separation (and continuously thereafter), the VA examiner's opinion tends, overall, to support the claim.  

In light of the foregoing, the Board finds that the evidence is at least in a state of relative equipoise in showing that a current bilateral hearing loss disability was as likely as not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Accordingly, by extending the benefit of the doubt to the Veteran, service connection is warranted.  


ORDER

The appeal is dismissed with respect to the claim of entitlement to an initial evaluation in excess of 10 percent for residuals of cold injury to the right lower extremity prior to September 22, 2008, and an evaluation in excess of 30 percent beginning September 22, 2008.

The appeal is dismissed with respect to the claim of entitlement to an initial evaluation in excess of 10 percent for residuals of cold injury to the left lower extremity prior to September 22, 2008, and an evaluation in excess of 30 percent beginning September 22, 2008.

Service connection for bilateral hearing loss is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


